Mr. JUSTICE KARNS, dissenting: This case may present an issue on which there is no precise precedent; however, the statute, as amended, and case law (see, e.g., Messenger v. Rutherford (1967), 80 Ill. App. 2d 25, 225 N.E.2d 94) persuade me that the claim filed here is barred as to the earnings of assets inventoried within the six-month claim period. It seems to me improper to separate the earnings from these assets any more than it would be to separate the interest earned on a bond inventoried within the six-month claim period. The effect of the majority holding will be to discourage operation of decedent’s businesses by personal representatives, which benefit both claimaints, whose claims are timely filed, and heirs and legatees, who have a proper interest in the efficient administration of decedent’s estates, and to whom the personal representative owes the primary duty of prudent administration. I know of no reasoning that would support the majority’s statement that the early winding up of an estate is always indicated or desirable when it involves the operation of a successful business. In fact, section 19 — 6 of the Probate Act contemplates the necessity and desirability of continued operation of a decedent’s business. Ill. Rev. Stat. 1979, ch. 110/2, par. 19 — 6. I would note that the majority holding allows the claim to be satisfied from earnings accruing within the six-month claim period even though these earnings were realized through the efforts of decedent’s children and only heirs, who quite understandably made no claim for wages inasmuch as no claim was filed against the estate and they were the sole beneficiaries. During the six-month claim period this claim was an unliquidated cause of action, not reduced to judgment. The solution reached by the majority does not seem to me to reach an equitable result.